Citation Nr: 0708400	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-42 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical degenerative 
disc disease, myelopathy and spondylosis status post 
decompression, corpectomy and fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1976 and from January 1977 to September 1979.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which denied a claim for 
service connection for cervical degenerative disc disease, 
myelopathy and spondylosis status post decompression, 
corpectomy and fusion.  The veteran's claim had been pending 
since September 2002.  38 C.F.R. § 3.156(b) (2006). 


FINDING OF FACT

The veteran's cervical degenerative disc disease, myelopathy 
and spondylosis status post decompression, corpectomy and 
fusion are related to service.  


CONCLUSION OF LAW

Service connection for cervical degenerative disc disease, 
myelopathy and spondylosis status post decompression, 
corpectomy and fusion, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in December 2005 that he developed his 
current cervical spine problems as a result of playing 
football while serving in the United States Marine Corps.  
The veteran's service medical records show that the veteran 
did play football in service, and he is currently service-
connected for a right knee injury which he sustained while 
playing football in service.  

The current medical evidence shows that the veteran has 
significant cervical spine problems, including severe 
cervical myelopathy, and that he underwent surgery in 2004 in 
the form of posterior cervical laminectomies on C3 through 
C7.  

A review of the medical evidence also reveals no less than 
four medical opinions which support his contention that there 
is a relationship between his current cervical spine problems 
and service.  In an August 2002 treatment record, his 
treating orthopedic surgeon, S. M. David, M.D., noted that 
the veteran has "post cervical spine injuries related to 
football."  Also in August 2002, Dr. David wrote VA a letter 
in which he stated his opinion that:

as far as [the veteran's] cervical spine 
is concerned, he has classic radiographic 
and clinical findings of football 
tackler's spine.  [The veteran] played 
football for the United States Marine 
Corps while on active duty.  It is my 
expert medical opinion as a spine 
specialist that resultant injuries have 
led to his cervical spinal cord problems 
requiring extensive surgery . . . .

Dr. David reiterated this opinion in July 2003 and January 
2005 written statements to VA.  The record contains no 
medical nexus opinions which do not support the claim.

The Board concludes that the medical evidence in this case 
supports the veteran's claim that his cervical spine problems 
are related to service.  Thus, the Board finds as fact that 
the veteran's cervical degenerative disc disease, myelopathy 
and spondylosis status post decompression, corpectomy and 
fusion is related to service.  

As the Board finds that service connection is warranted, 
compliance with the duty to assist or the duty to notify is 
unnecessary with regard to this claim.  


ORDER

Service connection for cervical degenerative disc disease, 
myelopathy and spondylosis status post decompression, 
corpectomy and fusion, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


